Order entered August 30, 2019




                                              In the
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00797-CV

    IN RE GEARBOX SOFTWARE, LLC AND RANDALL PITCHFORD, II, Relators

                 Original Proceeding from the 162nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-19179

                                            ORDER

       In accordance with this Court’s opinion of August 26, 2019, we VACATE our July 3,

2019 order staying the trial court’s July 1, 2019 discovery order.




                                                       /s/ CORY CARLYLE
                                                           JUSTICE